
	

114 HR 3018 IH: Code-FLEX Act of 2015
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3018
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mrs. Blackburn (for herself and Mr. Price of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a safe harbor period for the transition from the ICD–9 to the ICD–10 standard for
			 health care claims.
	
	
 1.Short titleThis Act may be cited as the Coding Flexibility in Healthcare Act of 2015 or the Code-FLEX Act of 2015. 2.Continuing use of ICD–9–CM codes during a transition period (a)In generalThe Secretary of Health and Human Services, in implementing the transition to ICD–10 code sets pursuant to section 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) and consistent with section 212 of the Protecting Access to Medicare Act of 2014, shall provide for a transition period, in accordance with subsection (b), during which health care claims (and related standard transactions) otherwise payable (or processed) by public and private payors shall continue to be processed and paid, as applicable, if submitted with ICD–9 codes.
 (b)Duration of transition periodThe transition period under subsection (a) shall begin on the first day in which the Secretary adopts such ICD–10 code sets as the standard for codes sets under section 1173(c) of the Social Security Act (42 U.S.C. 1320d–2(c)) and end 180 days after such date.
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report assessing the impact of such ICD–10 code sets on health care providers participating under the Medicare program under title XVIII of the Social Security Act, individuals entitled to benefits under part A of such title or enrolled under part B of such title, and other impacted stakeholders.
			
